Dismissed and Memorandum Opinion filed January 13, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00788-CV

  EXERGY DEVELOPMENT GROUP OF IDAHO, LLC AND JAMES T.
                 CARKULIS, Appellants
                                        V.
HIGH POWER ENERGY, LLC, BLUE RENEWABLE ENERGY, LLC AND
        BLACK MOUNTAIN FINANCIAL, CORP, Appellees

                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-67104

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed April 8, 2014. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellants did not make arrangements to pay for the record.

      On November 19, 2014, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellants paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellants have not provided this court with proof of payment for the
record. Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Jamison, Busby, and Brown.




                                         2